Citation Nr: 1027148	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  05-25 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Benjamin M. Diliberto, Associate Counsel


INTRODUCTION

The appellant served with the Army National Guard on active duty 
for training (ACDUTRA) from September 1976 to April 1977, along 
with other periods of inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the benefit sought on appeal.  The 
appellant appealed that decision and the case was referred to the 
Board for appellate review.  

The appellant testified before the Board in January 2008.  A 
transcript of that proceeding is associated with the claims file.

This case was brought before the Board in February 2008, at which 
time the claim was remanded to allow the Appeals Management 
Center (AMC) to further assist the appellant in the development 
of her claim.  The case is once again before the Board for 
appellate consideration of the issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant has claimed entitlement to service connection for a 
respiratory disorder, characterized as asthma.  Unfortunately, a 
remand is again required in this case.  A remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268 (1998).  Where the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  

Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the appellant's claim so that she is afforded every 
possible consideration.  Accordingly, further appellate 
consideration will be deferred and the claim is remanded to the 
RO/AMC for further action as described below

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulted in a current 
disability, that the claimed disability was incurred during 
active service, or, if the claimed disability pre-existed active 
service, that it was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

The appellant's service treatment records, which appear to be 
incomplete, are entirely silent for any diagnosis of or treatment 
for a respiratory disorder, including asthma.  The appellant 
reports that she had asthma as a child, but that it was 
asymptomatic from ages 10 to 17.  She indicated that at age 18, 
she went on active duty and had an asthma attack while running 
during a physical fitness test on a dirt track in an outdoor 
environment.  She states that she was treated at the Troop 
Medical Clinic (TMC) at Forth Jackson in South Carolina.  She 
contends that her allergies to the surrounding environment in 
which she ran during her physical fitness test aggravated her 
pre-existing asthma.  While service treatment records showing 
such treatment are apparently missing, the appellant has 
submitted a statement from a friend indicating that he met the 
appellant around November 1976 and that she was being treated for 
asthma at that time.  

In February 2008 the Board remanded the appellant's claim for 
further development.  A VA examination was requested and the 
appellant was afforded her examination in January 2010.  
Unfortunately, the report from that examination is deficient.  
While an existed respiratory condition was identified, the 
opinion expressed by the examiner is incomplete and does not 
satisfy the requirements put forth in the February 2008 remand.  

The extent to which the appellant's respiratory condition, 
diagnosed as asthma, preexisted service and may have been 
aggravated by service is still unclear.  As such, the RO/AMC 
should return the appellant's claims file to the VA examiner who 
conducted the January 2010 VA examination.  If available, this 
examiner is asked to provide an addendum putting forth his 
opinion regarding any possible etiological relationship, 
including aggravation, between the appellant's pre-existing 
asthma and the appellant's claimed in-service experiences.  An 
accompanying rationale is requested.  If the examiner is 
unavailable, the appellant should be provided another examination 
and the same questions should be asked of a different examiner.  

The evidence of record is still insufficient for the Board to 
render a decision on the claim of entitlement to service 
connection for asthma.  Additional development of the medical 
evidence and adjudication on these bases is therefore indicated.  
The questions enumerated above require further investigation by a 
medical professional, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).

For the reasons stated above, and in order to give the appellant 
every consideration with respect to the present appeal, further 
development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the appellant will be notified when further 
action on her part is required.  

Accordingly, the case is REMANDED for the following action:

1.  If possible, the RO/AMC should return the 
appellant's claim file to the VA examiner who 
conducted the January 2010 VA examination.  
If this examiner is available, he is asked to 
provide an addendum including the following:

a.  A medical opinion, and accompanying 
rationale, as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the appellant's asthma 
existed prior to the appellant's entry 
into service.  

b.  If the examiner determines that the 
appellant's asthma clearly and 
unmistakably preexisted service, the 
examiner is asked to determine and state 
whether there was a permanent increase in 
the severity of the appellant's asthma 
during service.  If the examiner 
determines that the appellant's asthma did 
not increase in severity during service, 
the examiner should so indicate.  However, 
if the examiner finds that the appellant's 
asthma did increase in severity during 
service, then the examiner should express 
an opinion as to whether this increase is 
severity was due to the natural 
progression of the disease.  Accompanying 
rationale for all opinions expressed must 
be presented.  

All presented opinions and accompanying 
rationales should explain the extent to which 
the opinion is based on medical principles 
and the extent to which it is based on the 
history provided by the appellant.

If the examiner is unavailable, the appellant 
should be scheduled for an additional VA 
examination to address the questions above.  
The claims folder and a copy of this remand 
must be made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and remand have 
been reviewed.  Any appropriate evaluations, 
studies and testing deemed necessary by the 
examiner should be conducted at this time, 
and included in the examination report.  A 
rationale for all opinions offered must also 
be included in the report provided.  

2.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefits sought are not granted the appellant 
and her representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


